  Case 17-34159             Doc 32         Filed 08/07/19 Entered 08/07/19 09:16:51                                  Desc Main
                                              Document Page 1 of 1
     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: NICOLE L WADE                                                 ) Case No. 17 B 34159
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER


                                                     NOTICE OF MOTION



   NICOLE L WADE                                                               DAVID M SIEGEL
                                                                               via Clerk's ECF noticing procedures
   14047 S SCHOOL ST #2E
   RIVERDALE, IL 60827

   Please take notice that on August 14, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on August
   07, 2019.

                                                                                     /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO DISMISS FOR TERM OF PLAN



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On November 15, 2017 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan was confirmed on January 03, 2018, for a period of 36 months.

   3. The plan will complete in 65 months, from the date of confirmation.



   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1322 (d) and § 1307 (c) (6).


                                                                                     Respectfully submitted,

   TOM VAUGHN                                                                        /s/ Tom Vaughn
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
